NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 7 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIANGUO LI,                                     No.    17-70562

                Petitioner,                     Agency No. A200-788-072

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 4, 2019**
                              Pasadena, California

Before: FARRIS, McKEOWN, and PARKER,*** Circuit Judges.

      Petitioner Jianguo Li, a native of the Republic of China, petitions for review

of the Board of Immigration Appeals' (“BIA”) decision affirming the denial of his

asylum and withholding of removal claims. The parties are familiar with the facts,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
so we do not repeat them here. We have jurisdiction under 8 U.S.C. § 1252(a)(1),

and we deny the petition.

      We review the BIA’s factual findings, including adverse credibility findings,

under the substantial evidence standard. Lai v. Holder, 773 F.3d 966, 970 (9th Cir.

2014). Factual findings “are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see Smolniakova

v. Gonzales, 422 F.3d 1037, 1044 (9th Cir.2005).

      The evidence in the record does not compel an affirmative credibility

determination. The IJ permissibly relied on numerous omissions and

inconsistencies between Li's declaration and his testimony in making the adverse

credibility determination. Many of Li's inconsistencies go to the heart of his

asylum claim. He contradicts himself multiple times about his wife’s medical

procedures. He fails to convincingly explain the timing of and motivation behind

his asylum efforts. Inconsistencies that strike at the heart of one's claim go above

and beyond the requirements for making an adverse credibility determination after

the enactment of the REAL ID Act of 2005. In sum, substantial evidence supported

the BIA's denial of Li's asylum application.

      Li necessarily failed to establish eligibility for withholding of removal,

which has a higher standard than asylum and, here, was based on the same claims

and evidence.


                                          2
PETITION DENIED.




                   3